Per Curiam: This cause coining on to be heard upon motion of claimant to reopen said cause, and for leave to amend his declaration and increase the ad damnum, which motion was filed on May 12, 1931, and it appearing to the court that at an adjourned session of the January term held on May 12, 1927, an award of $2,500.00 was made, the said amount being in full of demand in the claim filed by claimant, and it further appearing that said motion was not filed for more than two years after the filing of the opinion making said award, it is, therefore, considered by the court that said motion be and the same is hereby denied.